FILED
                            FOR PUBLICATION                        FEB 28 2012

                                                               MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS                 U .S. C O U R T OF APPE ALS




                         FOR THE NINTH CIRCUIT



ROBERT CHARLES TOWERY;                      No. 12-15381
ROBERT HENRY MOORMANN; PETE
ROVOGICH; THOMAS ARNOLD                     D.C. No. 2:12-cv-00245-NVW
KEMP; MILO MCCORMICK
STANLEY; SAMUEL VILLEGAS
LOPEZ,                                      OPINION

           Plaintiffs - Appellants,

 v.

JANICE K BREWER, Governor of
Arizona; CHARLES L. RYAN, Director,
Arizona Department of Corrections; RON
CREDIO, Warden, Arizona Department of
Corrections-Eyman; LANCE R.
HETMER, Warden, Arizona Department
of Corrections-Florence; UNKNOWN
PARTIES, IV Team Leader; IV Team
Members 1-5; Special Operations Team
Leader; Special Operations Team
Recorder; Special Operations Team
Members 1-5; and Does 1-25,

           Defendants - Appellees.



                Appeal from the United States District Court
                         for the District of Arizona
                  Neil V. Wake, District Judge, Presiding

                  Argued and Submitted February 27, 2012
                                  Phoenix, Arizona




Before: McKEOWN, BERZON, and RAWLINSON, Circuit Judges.

                                    Per Curiam:

      This appeal under 42 U.S.C. § 1983 challenges Arizona’s execution

protocol, adopted as Order 710 of the Arizona Department of Corrections (“ADC”)

on January 25, 2012. Robert Charles Towery, Robert Henry Moormann, Pete

Rovogich, Thomas Arnold Kemp, Milo McCormick Stanley, and Samuel Villegas

Lopez are death row inmates in Arizona who claim that ADC’s execution protocol

violates the Eighth and Fourteenth Amendments. Towery and Moormann, two of

the named plaintiffs with impending execution dates, moved the district court for a

preliminary injunction against ADC’s use of its current lethal injection protocol.

The district court denied the preliminary injunction, and Towery and Moormann

appealed. Because the new protocol was adopted on the eve of the two planned

executions, this appeal comes to us at the eleventh hour. We held oral argument

less than 48 hours before the first scheduled execution.




                                          2
       Even after the appeal was filed and hours before the argument, Arizona yet

again changed course as to its plans for the executions.1 It advised the court on

February 27, 2012, that it was not proceeding under the three-drug protocol but

instead under the one-drug protocol because it discovered at the last minute that the

originally-planned drugs had expired in January 2012. How such a discovery

escaped the State for the past six weeks is beyond us, and gives us pause as to the

regularity and reliability of Arizona’s protocols. To be sure, the State caught the

mistake, but almost too late.

       “The penalty of death differs from all other forms of criminal punishment,

not in degree but in kind. It is unique in its total irrevocability. It is unique in its

rejection of rehabilitation of the convict as a basic purpose of criminal justice. And

it is unique, finally, in its absolute renunciation of all that is embodied in our

concept of humanity.” Furman v. Georgia, 408 U.S. 238, 306 (1972) (Stewart, J.,

concurring). Because the death penalty is undeniably the most serious penalty

available to a State, the procedures for such penalty must be implemented in a

reasoned, deliberate, and constitutional manner. Over time, the State of Arizona,

however, has insisted on amending its execution protocol on an ad hoc



       1
       The death warrants were issued on January 11, 2012 and notice of the three-
drug protocol was issued on February 2, 2102.

                                             3
basis—through add-on practices, trial court representations and acknowledgments,

and last minute written amendments—leaving the courts with a rolling protocol

that forces us to engage with serious constitutional questions and complicated

factual issues in the waning hours before executions. This approach cannot

continue.

      Although we uphold the denial of the preliminary injunction based on the

2012 Protocol, as amended by the State during oral argument with respect to

Towery and Moormann’s executions, the State’s frequent changes to its protocol

during litigation are not sustainable. We find ourselves, once again, deciding not

the merits of Arizona’s written protocol, but the validity of litigation-related, often

case-specific, amendments to the protocol designed to ensure constitutionality. We

are mindful of the admonition requiring us to refrain from micro-managing each

individual execution, but the admonition has a breaking point. The State appears

to have invited the present litigation through its recent amendment of the protocol

after the issuance of Towery and Moormann’s death warrants. Unless permanent

changes are made in the manner in which Arizona amends its protocols, Arizona’s

ongoing conduct may require us “to monitor every execution on an ad hoc basis,

because the State cannot be trusted to fulfill its otherwise lawful duty to execute

inmates sentenced to death.” In re Ohio Execution Protocol Litigation, ___ F.3d


                                           4
___, No. 12-3035, 2012 WL 118322, at *1 (6th Cir. Jan. 13, 2012). We trust this

will not be the case.

      On the basis of the protocol approved in Dickens v. Brewer, 631 F.3d 1139

(9th Cir. 2011), as well as the State’s undertakings as to the upcoming executions,

we affirm the denial of the preliminary injunction, albeit on different grounds than

underlay the district court’s denial.

                                    B ACKGROUND

I.    T HE B AZE S TANDARD

      In Baze v. Rees, the Supreme Court held that Kentucky’s three-drug lethal

injection protocol does not violate the Eighth Amendment’s prohibition on cruel

and unusual punishment. 553 U.S. 35 (2008). The plurality held that the

Kentucky protocol is constitutional because it contains sufficient safeguards to

prevent improper anesthetization, and thus does not give rise to a “substantial risk

of serious harm.” Id. at 49-50.

      Faced with the Justices’ divergent views, our circuit adopted the plurality’s

substantial risk of serious harm standard as the governing one because it is the

narrowest necessary to secure a majority in any given challenge to a method of

execution. Dickens, 631 F.3d at 1144-45. We explained that “[e]very circuit court




                                          5
that has considered a challenge to a lethal injection protocol following Baze has

analyzed the protocol under the plurality’s substantial risk standard.” Id. at 1145.

II.    A RIZONA’S L ETHAL INJECTION P ROTOCOL D URING D ICKENS

       Since the end of a six-year hiatus in implementation of the death penalty

from 2000 to 2006, Arizona has conducted executions by lethal injection. Prior to

the 2012 changes in its lethal injection protocol, Arizona used a three-drug lethal

injection cocktail that consisted of three chemicals—sodium thiopental,

pancuronium bromide, and potassium chloride—administered sequentially.

Sodium thiopental is a fast-acting barbiturate that anesthetizes the inmate and

permits the other chemicals to be administered without causing pain. Pancuronium

bromide is a paralytic neuromuscular blocking agent that causes complete

paralyzation and suffocation. Potassium chloride induces cardiac arrest. In

Dickens, we constrained our holding to the constitutionality of Arizona’s

November 1, 2007, protocol, as amended by the Joint Report (the “2007

Protocol”), and did “not conside[r]—and express[ed] no opinion on—any

amendments to the [2007] Protocol.” 631 F.3d at 1142.

III.   A RIZONA’S C URRENT (2012) L ETHAL INJECTION P ROTOCOL

       Since Dickens, ADC has made various amendments to its lethal injection

protocol. Some of those were informal amendments through practice, and others


                                          6
were incorporated into a formal departmental order. At issue here is ADC’s

January 25, 2012, amendment to Department Order 710 (the “2012 Protocol”).

The revised 35-page protocol permits execution through either a three-drug or

one-drug protocol and requires ADC to choose between these two protocols at least

seven days prior to a scheduled execution.2 2012 Protocol, § 710.01, ¶ 1.1.2.4 &

Attach. D, § C.1.

      The 2012 Protocol further directs that the ADC Director (“Director”), upon

consultation with the IV Team Leader, shall determine the catheter sites and that, at

the Director’s choice, a central femoral line may be utilized instead of a peripheral

IV line if placed by a medically-licensed physician with relevant experience. 2012

Protocol, Attach. D, § E.1.

      The 2012 Protocol also changed the composition and experience

requirements for the IV Team:

      The IV Team will consist of any two or more of the following:
      physician(s), physician assistant(s), nurse(s), emergency medical
      technician(s), paramedic(s), military corpsman, phlebotomist(s) or other
      appropriately trained personnel including those trained in the United
      States Military. All team members shall have at least one year of relevant



      2
        If a three-drug protocol is used, executions will occur via administration of
a sequence of three drugs—either sodium pentothal or pentobarbital, pancuronium
bromide, and potassium chloride. If a one-drug protocol is used, executions will
occur via administration of either sodium pentothal or pentobarbital.

                                          7
      experience in placing either peripheral or central femoral intravenous
      lines.

2012 Protocol, § 710.02, ¶ 1.2.5.1. The 2007 Protocol held constitutional in

Dickens required “medically trained personnel” instead of allowing the Director to

hire “other appropriately trained personnel,” and required one year of “current and

relevant professional experience in their assigned duties on the Medical Team”

rather than just one year of “relevant experience.” Compare Dickens, 631 F.3d at

1142-43 with 2012 Protocol, § 710.02, ¶ 1.2.5.1. In addition, the 2012 Protocol

requires IV Team members to participate in “at least one training session with

multiple scenarios within one day prior to a scheduled execution” rather than, as at

the time of Dickens, “at least ten execution rehearsals per year, and, if a Warrant of

Execution issues, train weekly up until the execution.” See Dickens, 631 F.3d at

1142; see also 2012 Protocol, § 710.02, ¶ 1.2.5.5. Finally, the 2012 Protocol

permits only telephonic contact between an inmate and his attorney after 9:00 p.m.

the night before a scheduled execution, whereas previously counsel were permitted

unlimited non-contact visitation until very shortly before the execution. 2012

Protocol, § 710.11, ¶ 1.5.




                                           8
IV.   D ISTRICT C OURT P ROCEEDINGS

      In the district court, Towery and Moormann alleged that ADC’s revised

protocol impermissibly eliminates safeguards by increasing the Director’s

discretion, and codifies arbitrary and disparate treatment of capital prisoners, in

violation of the Eighth and Fourteenth Amendments. They further alleged that

ADC’s intent to execute them using pancuronium bromide imported from a foreign

source is improper. Finally, they alleged that the 2012 Protocol violates their due

process right to notice concerning the specific drugs and venous access to be used

during execution, and also the right of access to counsel and the courts.

      Towery and Moormann moved for a preliminary injunction to enjoin their

executions to allow for litigation of these claims. The district court held a hearing,

and the parties elected not to present live witnesses. On February 23, 2012, the

court denied the request for a preliminary injunction.

      A.     E IGHTH A MENDMENT

      The district court held that Towery and Moormann had not presented a

substantial likelihood of success on the merits regarding their claim that the 2012

Protocol facially violated the Eighth Amendment. The district court’s review was

based on a very different scenario than the one presently before us, as it focused on

the three-drug protocol.


                                           9
      Towery and Moormann claimed that five specific changes led to a facial

constitutional flaw: 1) IV Team members (previously known as MTMs) were no

longer required to have “current” experience placing IV lines; 2) IV Team

members were no longer required to be medically trained; 3) IV Team members

now needed to attend only one training session the day before the execution;

4) there was no longer a time limit in which the IV Team had to insert the IVs; and

5) both a primary and a backup IV line were no longer required.

      The district court concluded that the changes to the 2012 Protocol did not

create a substantial risk of pain and suffering. In reaching its conclusion, the

district court referenced its determination in West v. Brewer, No. CV-11-1409-

PHX-NVW, 2011 WL 6724628 (D. Ariz. Dec. 21, 2011) (unpublished order),

appeal docketed, No. 12-15009 (9th Cir. Jan 3. 2012), that deviations from ADC’s

prior protocol requiring one year of “current” experience were “reasonable in light

of both the difficulty in locating qualified individuals and the IV Team’s extensive

past experience.” Based on the district court’s determination in West that the two

IV Team members at issue there were constitutionally proper, ADC changed its

protocol to permit any “appropriately trained personnel” to serve on the IV Team

and eliminated the requirement that the relevant experience be one year of

“current” experience. The district court here held that Baze did not create a floor


                                          10
regarding constitutionally permissible execution protocols, nor did it require

“current” experience or multiple practice sessions. Therefore, the district court

held, in light of the remainder of the protections in place, the inmates’ challenge

rested on speculation that ADC would hire inept IV Team members.

      The additional protections the district court found relevant include the:

1) required use of a backup catheter; 2) heparin/saline flush, which ensures that the

IV lines are kept open; 3) Warden’s personal oversight over the entire process;

4) use of an electrocardiograph; 5) constant monitoring by the execution team of

the inmate during the process; and 6) physical confirmation by the IV Team Leader

that the inmate is unconscious prior to the administration of the second drug of the

three-drug cocktail. The district court also dismissed the concern that a time limit

to set the IV lines was necessary since any minor pain involved with multiple

attempts to locate an adequate vein did not create a substantial risk of severe

unconstitutional pain.

      B.     E QUAL P ROTECTION

      Towery and Moormann claimed that the 2012 Protocol violates their right to

equal protection because the protocol gives the Director discretion regarding the:

1) drugs used for the execution; 2) selection of execution team members; and 3)

use of the backup catheter. The district court held that each individual was not a


                                          11
“class of one,” and therefore the discretion vested within the Director could not

violate the individual’s equal protection rights. Alternatively, even if Towery and

Moormann, individually, were a “class of one,” a rational basis existed for vesting

discretion in the Director, because drug supply issues could mandate that the

one-drug option be chosen over the three-drug option. According to the district

court, the same reasoning applied to the availability of qualified individuals to

serve as execution team members. With respect to the backup catheter, the district

court held that the Director did not have any discretion.

      C.     IMPORTATION OF P ANCURONIUM B ROMIDE AND N OTICE

      Towery and Moormann also argued that the use of imported pancuronium

bromide was problematic. The district court disagreed, citing Cook v. Brewer, 637

F.3d 1002, 1007-08 (9th Cir. 2011). The district court also disagreed with the

contention that there is a liberty interest in knowing which drugs will be used for

the execution and where the IV lines will be placed.

      D.     T HE R IGHT TO C OUNSEL

      Finally, the district court upheld the prohibition on in-person contact with

the condemned’s attorney after 9:00 p.m. on the day before the scheduled

execution. It found the prohibition proper because “of increased concerns




                                          12
regarding the need to protect” the identities of persons participating in the

execution process.

                                      A NALYSIS

      On appeal, Towery and Moormann challenged only three aspects of the

district court’s denial of the preliminary injunction: 1) the constitutional infirmity

of the 2012 Protocol under Baze; 2) the disparate treatment levied upon each

individual inmate due to the Director’s discretion (equal protection claim); and

3) the prohibition on in-person contact with an attorney after 9:00 p.m. on the day

prior to the scheduled execution.3

      Before the hearing on the preliminary injunction, the State gave notice that it

would proceed with the three-drug protocol. On February 27, 2012,

however—less than 48 hours before the first scheduled execution—the State

changed its mind and filed a Notice of Intent to Administer the One-Drug Protocol,

explaining that it discovered during training sessions that its foreign-supplied

pancuronium bromide expired in January 2012. Because of the unavailability of




      3
        Towery and Moormann did not challenge on appeal the district court’s
decision regarding the imported pancuronium bromide, or the lack of notice as to
which drugs will be used during the execution and where the IV lines will be
placed (except to the extent those issues are relevant to the equal protection
challenge). We therefore do not consider those issues.

                                           13
pancuronium bromide, ADC intends to use only domestically-obtained

pentobarbital and to administer a one-drug protocol.

      Consequently, due to last minute changes by the State regarding the protocol

that will be used during Towery and Moormann’s executions, the landscape of this

appeal has changed dramatically. We now address only the one-drug aspects of the

2012 Protocol, as supplemented by the State’s representations and commitments

made in the hearing before us on February 27, 2012.

I.    S TANDARD FOR G RANTING A P RELIMINARY INJUNCTION

      A preliminary injunction “should not be granted unless the movant, by a

clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S.

968, 972 (1997) (per curiam) (citation omitted). Under the “serious questions”

version of the test, a preliminary injunction is appropriate when a plaintiff

demonstrates that “serious questions going to the merits were raised and the

balance of hardships tips sharply in the plaintiff’s favor.” Alliance for the Wild

Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (citation omitted). This

approach requires that the elements of the preliminary injunction test be balanced,

so that a stronger showing of one element may offset a weaker showing of another.

“‘[S]erious questions going to the merits’ and a balance of hardships that tips

sharply towards the plaintiff can support issuance of a preliminary injunction, so


                                          14
long as the plaintiff also shows that there is a likelihood of irreparable injury and

that the injunction is in the public interest.” Id. We review the denial of a

preliminary injunction for abuse of discretion. Lands Council v. McNair, 537 F.3d

981, 986 (9th Cir. 2008) (en banc).

      In the context of a capital case, the Supreme Court has emphasized that these

principles apply when a condemned prisoner asks a federal court to enjoin his

impending execution because “[f]iling an action that can proceed under § 1983

does not entitle the complainant to an order staying an execution as a matter of

course.” Hill v. McDonough, 547 U.S. 573, 583-84 (2006). Rather, “a stay of

execution is an equitable remedy” and “equity must be sensitive to the State’s

strong interest in enforcing its criminal judgments without undue interference from

the federal courts.” Id. at 584.

      To obtain preliminary injunctive relief, Towery and Moormann must

demonstrate that: 1) they are likely to succeed on the merits of such a claim;

2) they are likely to suffer irreparable harm in the absence of preliminary relief;

3) the balance of equities tips in their favor; and 4) an injunction is in the public

interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. , 207 (2008). Because

the likelihood of success on the merits of the modified protocol as it will be applied

to the two upcoming executions is determinative, we discuss it in detail.


                                           15
II.   R EVIEW OF 2012 P ROTOCOL AND S UPPLEMENTAL R EQUIREMENTS

      A.     T HE E IGHTH A MENDMENT C HALLENGE

      At the hearing before this court, the State made a number of representations

and undertook to alter the 2012 Protocol in various ways with respect to Towery

and Moormann. We accept those representations and undertakings as binding on

the State. The protocol therefore consists of the following, as it will be applied at

Towery and Moormann’s executions:

      1. One-Drug Protocol: We review the 2012 Protocol only as it pertains to

the one-drug protocol. We are not reviewing the three-drug protocol; any

challenge to the three-drug protocol is moot for purposes of this appeal.

      2. The 2012 Protocol with the following amendments and undertakings,
as agreed to by the State:

             a. Qualifications of the IV Team: According to the State, the IV

Team to be used for both executions is comprised of a licensed nurse with

seventeen years of experience and a medically-licensed physician. Both of these

individuals have had experience placing IVs within the last twelve months, not

including any placements performed or training gained during the recent pre-

execution training sessions. The State also reaffirmed the position it took before

the district court that “relevant experience,” as used in Paragraph 1.2.5.1 of the



                                          16
2012 Protocol, means that IV Team members must have no less than the training

that is traditionally given for people to be licensed to place IVs. We view this

representation as a binding one that cabins the meaning of “appropriately trained”

and “relevant experience” in the context of the 2012 Protocol.

             b. Backup Drugs: In addition to the full set of syringes to be used

“in the implementation of the death sentence,” the State represented that there will

be one additional set of syringes, along with the necessary chemicals and drugs,

available for immediate administration should circumstances so require. The State

acknowledged at oral argument that this backup arrangement was “no big deal.”

The IV Team members shall insert a primary IV catheter and a backup IV catheter,

as required by Attachment D, § E.1 of the 2012 Protocol.

             c. Access to Counsel: Counsel for Towery and Moormann will be

permitted in-person visits with their clients, including during the morning of the

execution, under the long-standing ADC practice, as reflected in Department Order

710-IO-F (Nov. 5, 2004), § 710.02, ¶ 1.3.3.5.

      Our decision is contingent upon the State’s representations and

commitments made during the preliminary injunction hearing. With these

representations, the protocol parallels the one reviewed under Dickens with respect

to training and qualifications of the IV Team and the availability of backup drugs


                                         17
and catheters. It also mirrors the prior practice regarding access to counsel and

resolves Towery and Moormann’s claims on these issues.

      The remaining claim relates to the number of training sessions. That issue

largely goes away in light of the identification of the qualifications of the

individuals who will be on the IV Team for Towery and Moormann’s executions.

Nonetheless, we address it because it was not directly encompassed in the

representations made during the hearing before us. We do so, however, not in the

abstract, but in light of the training and experience of the current members of the

IV Team.

      The 2012 Protocol eliminates the requirement that IV Team members

participate in ten practice sessions per year. Instead, the IV Team members are

only required to participate in training sessions scheduled for one day prior to the

actual execution. 2012 Protocol, § 710.02, ¶ 1.2.5.5. While ten trainings may be

better than a single one-day training, Towery and Moormann do not make a

showing that for their executions the lack of practice occasioned from the singular

day of trainings will lead to a substantial risk of harm. An inmate cannot succeed

on an Eighth Amendment claim by showing one more step the State could take as a

failsafe for other, independently adequate measures. Baze, 553 U.S. at 60-61.

“Where an execution protocol contains sufficient safeguards, the risk of not


                                           18
adopting an additional safeguard is too ‘remote and attenuated’ to give rise to a

substantial risk of serious harm.” Dickens, 631 F.3d at 1149 (citing Baze, 553 U.S.

at 58-59).

      The amended 2012 Protocol, as outlined above, on the basis of

representations and commitments made at the February 27 hearing, comports with

the protocol approved in Baze. We therefore conclude that Towery and Moormann

have not demonstrated a substantial likelihood of success on their Eighth

Amendment challenge.

      B.     D ISPARATE T REATMENT—E QUAL P ROTECTION C HALLENGE

      Towery and Moormann argue that the grant of discretion to the Director to

make decisions regarding the manner in which his execution will be carried out

violates the Fourteenth Amendment’s Equal Protection Clause. We do not agree.

      The 2012 Protocol, Towery and Moormann observe, grants the Director the

discretion to select members of the IV Team, provided they are “appropriately

trained,” as well as to designate the IV Team Leader. The Director also has

discretion to choose either a three- or one-drug protocol, using either sodium

pentothal or pentobarbital and to decide, “upon the advice of the IV Team Leader,”

whether to use peripheral or central femoral IV access to administer the drugs (as

long as a medically-licensed physician is available to implement the latter option).


                                         19
      Towery and Moormann maintain that the broad grants of discretion to the

Director violate the Equal Protection Clause, either because they burden a

fundamental right and so fail strict scrutiny, or because they treat Towery and

Moormann, individually, as a “class of one” without a rational basis for doing so.

Neither argument has merit.

      As we have already determined, the protocol as it will be implemented for

Towery and Moormann’s executions does not violate their right under the Eighth

Amendment to be free from cruel and unusual punishment. Where there is no

Eighth Amendment violation, the district court ruled, that necessarily means that

there has been no interference with fundamental rights sufficient to trigger strict

scrutiny under the Equal Protection Clause. See Mass. Bd. of Ret. v. Murgia, 427

U.S. 307, 312 (1976). We do not need to adopt this broad proposition to conclude

that given the ways the Director has chosen to exercise his discretion in the

upcoming executions, there has been no showing here of any burden on the right to

be free of cruel and unusual punishment.

      Towery and Moormann argue otherwise, relying on Bush v. Gore, 531 U.S.

98, 105 (2000). Urging that there is a distinction between state action that violates

a fundamental right and state action that merely burdens a fundamental right, they




                                           20
proffer that the latter was sufficient to trigger strict scrutiny in Bush and should

also be here.

      The right to vote, however, “‘can be denied by a debasement or dilution of

the weight of a citizen’s vote just as effectively as by wholly prohibiting the free

exercise of the franchise.’” Id. (quoting Reynolds v. Sims, 377 U.S. 533, 555

(1964)). A prisoner’s right to be free of cruel and unusual punishment, in contrast,

is not affected simply because that prisoner is treated less favorably than another,

where one means of execution is no more likely to create a risk of cruel and

unusual punishment than the other, and both are constitutionally available.

Treating one similarly situated prisoner differently from another with regard to

punishment does not inherently impact the right to be free of cruel and unusual

punishment (although it might for other reasons violate the Equal Protection

Clause).

      That is not to say that there could not be exercises of discretion that do

burden the right to be free of cruel and unusual punishment. The contrast with the

litigation surrounding Ohio’s lethal injection protocol, invoked by Towery and

Moormann in support of their fundamental rights Equal Protection argument, is

instructive. In those cases, plaintiffs were able to show an actual pattern of treating

prisoners differently in ways that did affect the risk of pain to which they would be


                                           21
subjected, and therefore the risk of being subjected to cruel and unusual

punishment. See In re Ohio Execution Protocol Litig., ___ F. Supp. 2d ___, 2012

WL 84548, at *9 (S.D. Ohio Jan. 11, 2012), motion to vacate stay denied, ___

F.3d at ___, 2012 WL 118322, at *1 (6th Cir. Jan. 13, 2012). Here, no such

showing has been made, either generally or with respect to the planned application

of the protocol to Towery and Moormann’s executions. The fundamental rights

prong of Equal Protection analysis therefore cannot apply.

      Alternatively, Towery and Moormann argue that each is a “class of one,”

and that the protocol allows the Director to treat him differently from others

similarly situated with no rational basis for doing so. See Vill. of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000). We disagree.

      The class-of-one doctrine does not apply to forms of state action that “by

their nature involve discretionary decisionmaking based on a vast array of

subjective, individualized assessments.” Engquist v. Oregon Dep’t of Agric., 553

U.S. 591, 603 (2008). “In such cases,” the Court noted,

      the rule that people should be ‘treated alike, under like circumstances
      and conditions’ is not violated when one person is treated differently
      from others, because treating like individuals differently is an accepted
      consequence of the discretion granted. In such situations, allowing a
      challenge based on the arbitrary singling out of a particular person would
      undermine the very discretion that such state officials are entrusted to
      exercise.


                                          22
Id.

      Here, decisions on matters such as which drug protocol to use, which people

to select for the execution team, and whether to use a central femoral IV are, under

Arizona’s statutory scheme, relegated to the Director, with no State law

requirement that there be uniformity. Ariz. Rev. Stat. § 13-757(A). Absent any

pattern of generally exercising the discretion in a particular manner while treating

one individual differently and detrimentally, there is no basis for Equal Protection

scrutiny under the class-of-one theory. In other words, the existence of discretion,

standing alone, cannot be an Equal Protection violation. At the very least, there

must be some respect in which the discretion is being exercised so that the

complaining individual is being treated less favorably than others generally are.

      Even if we were to subject the protocol’s grant of discretion to the Director

to rational basis review, it would survive our consideration. It is rational for ADC

to conclude that the Director is best situated to select the execution team from

those available who meet the criteria listed in the protocol (assuming those criteria

do not themselves create a risk of harm greater than that tolerable under the Eighth

Amendment), or to decide that the Director should be the one to select which of the

four possible drug sequences to use, or to assign to the Director and the IV Team

Leader the task of selecting which IV site to use. It is entirely rational for these


                                           23
determinations to be made on a case-by-case basis, as they may well depend on

individualized and changing factors such as the availability of particular people to

participate in the execution, the supply of drugs available to the State at a given

time, and the condition of the prisoner’s veins. The Equal Protection claim, as

framed here, cannot succeed on the merits.

      C.     B ALANCE OF INTERESTS U NDER W INTER AND A LLIANCE FOR THE
             W ILD R OCKIES

      We recognize that Towery and Moormann demonstrate irreparable harm, as

does every § 1983 plaintiff in an injunction appeal involving an upcoming

execution. We also recognize that the State ordinarily has “a strong interest in

enforcing its judgments without undue interference from federal courts,” although,

as indicated at the outset, that interest can be and has been undermined to a degree

by Arizona’s pattern of behavior in the recent execution litigation. Finally, we also

recognize that the victims of crime have an important interest in “timely

enforcement of a sentence.” Hill, 547 U.S. at 584-85. Nonetheless, in light of our

conclusion that Towery and Moormann do not raise serious questions going to the

merits of their Eighth and Fourteenth Amendment claims with regard to their

executions as they will actually be carried out, we conclude that Towery and

Moormann do not meet the standards under Winter and Alliance for the Wild

Rockies for issuance of a preliminary injunction.

                                          24
AFFIRMED; the request for stay of execution is DENIED.




                             25
COUNSEL

Dale A. Baich, Robin C. Konrad and Cary S. Sandman, Federal Public Defender’s
Office, Phoenix, AZ; David Sepanik and Flora Vigo, O’Melveny & Myers LLP,
San Francisco, CA, for plaintiffs-appellants.

Kent Ernest Cattani, Michael E. Gottfried, and Jeffrey A. Zick, Arizona Attorney
General’s Office, Phoenix, AZ, for defendant-appellees.




                                        26